Citation Nr: 1225428	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  11-10 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bladder cancer to include as due to mustard gas exposure and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a throat disorder to include chronic cough to include as due to mustard gas exposure and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946 with additional service in the United States Navy Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bladder cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The May 2006 rating decision wherein the RO denied the claims of service connection for bladder cancer and a throat disorder is final.  

3.  Evidence received since the May 2006 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for bladder cancer and raises a reasonable possibility of substantiating the claim.

4.  Evidence received since the May 2006 rating decision, by itself and when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection and raises a reasonable possibility of substantiating the claim of service connection for a throat disorder to include chronic cough.  

5.  The evidence does not show that the Veteran has a currently diagnosed throat disorder.  


CONCLUSIONS OF LAW

1.  The May 2006 rating decision which denied the claims of service connection for bladder cancer and a throat disorder to include chronic cough is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2011).

2.  Evidence received since the May 2006 rating decision in relation to the claim for service connection for bladder cancer is new and material and the claim of entitlement to service connection for bladder cancer is reopened.  38 U.S.C.A. § 5108 (West 20002); 38 C.F.R. §§ 3.156 (2011).

3.  Evidence received since the May 2006 rating decision is new and material, and the claim of entitlement to service connection for a throat disorder to include chronic cough is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  A throat disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In addition, Kent v. Nicholson, 20 Vet. App. 1 (2006) requires that, prior to the adjudication of a petition to reopen a previously denied service connection claim, the veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.

With respect to the petition to reopen the Veteran's claims, they have been granted, and to this extent only, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

The Board also finds that VA's duty to assist has been satisfied.  The VA treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran has not identified further evidence that is relevant to his claims.

With respect to the claim for service connection for a throat disorder to include chronic cough, the Board has reopened and denied the claim on its merits.  The Board observes that VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record does not reveal any current diagnosis of a throat disorder.  The Board acknowledges that the Veteran is competent to report that he has had a chronic cough for many years.  However, he is not competent to diagnose himself with a throat disorder in connection with his complaints.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The medical evidence of record is completely absent for any diagnosis related to a throat disorder.  Therefore, a VA examination is not warranted.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

LAW AND ANALYSIS

New and Material Evidence

The Veteran's claims for service connection for bladder cancer and a throat condition to include chronic cough were first denied by a May 2006 rating decision.  The Veteran was provided notification of the decision and of his appellate and procedural rights (1-4107 enclosure), but did not appeal the decision.  Therefore, the May 2006 rating decision is final.  38 C.F.R. § 20.1103.  

The Veteran submitted a claim to reopen his previously denied claims in April 2009.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's claim for service connection for bladder cancer, the claim was denied because there was no evidence showing that the condition began in or was made worse during the Veteran's military service and that the service treatment records did not show any evidence of the condition.  It was also noted that bladder cancer was not listed as one of the presumptive conditions due to mustard gas exposure.  The evidence at the time included the service treatment records, service personnel records, private treatment records revealing diagnoses of bladder cancer, and VA treatment records as well as the Veteran's statements regarding mustard gas exposure.   
The evidence associated with the claims file subsequent to the May 2006 rating decision includes VA treatment records, the Veteran's statements, the Veteran's representative's statement, and private treatment records.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the May 2006 rating decision and finds that some of this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for bladder cancer.  The Veteran has submitted several statements.  Cumulatively, the statements describe his reports of exposure to mustard gas and he has stated that the bladder cancer must have been in his system for a long time due to the multiple recurrences of cancer.  The Veteran has provided more detailed statements regarding his exposure to gas and treatment for bladder cancer which were not before the RO at the time of the prior rating decision.  
The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The Veteran's statements are "new" in that they were not before the RO at the time of the May 2006 rating decision.  The record before the RO at the time of the May 2006 rating decision was absent for any statements regarding the chronicity of the claimed disorder.  The statements are also "material" as they relate to an unestablished fact necessary to substantiate the claim, i.e., whether the Veteran's current bladder cancer had its onset in active service or is otherwise causally related to active service.  The Board finds that the Veteran's statements raise a reasonable possibility of substantiating the claim as he has provided statements regarding continuity of symptomatology.  In this respect, the Court recently determined that the requirement of the new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id.  Therefore, the Board finds that the Veteran's statements are new and material evidence and the claim for service connection for bladder cancer is reopened.  38 C.F.R. § 3.156(a).  However, additional development is required prior to adjudication of the claim as will be addressed in the remand portion below.  

With respect to the Veteran's claim for service connection for a throat disorder, the claim was denied in the May 2006 rating decision because there was no evidence showing that the condition began in or was made worse during the Veteran's military service and that the service treatment records did not show any evidence of the condition.  The evidence at the time of the May 2006 rating decision included the service treatment records, service personnel records, private treatment records, and VA treatment records as well as the Veteran's statements regarding mustard gas exposure.  

The evidence associated with the claims file subsequent to the May 2006 rating decision includes the VA treatment records, the Veteran's statements, the Veteran's representative's statement, and private treatment records.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the May 2006 rating decision and finds that some of this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a throat disorder to include chronic cough.  In several statements, the Veteran has stated that his cough began during active service and that he has had the cough for approximately 65 years.  The VA treatment records show that the Veteran complained of the cough for many years.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, 'credibility' of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The Veteran's statements are "new" in that they were not before the RO at the time of the May 2006 rating decision.  The record before the RO at the time of the May 2006 rating decision is absent for any statements regarding the chronicity of the claimed disorder.  The statements are also "material" as they relate to an unestablished fact necessary to substantiate the claim, i.e., whether the Veteran's current throat condition/chronic cough had its onset in active service or is otherwise causally related to active service.  The Board finds that the Veteran's statements raise a reasonable possibility of substantiating the claim as he has provided statements regarding continuity of symptomatology.  In this respect, the Court recently determined that the requirement of the new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the Board finds that the Veteran's statements are new and material evidence and the claim for service connection for a throat condition to include chronic cough is reopened.  38 C.F.R. § 3.156(a).

The Board finds that there is no prejudice to the appellant by the Board proceeding to address the merits of the claim.  As discussed above, VA has already met all notice and assistance obligations to the appellant.  The Veteran has been offered the opportunity to submit evidence and argument on the merits of the issue on appeal, and he has done so.  See Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a throat disorder to include chronic cough.  

The VA treatment records show that the Veteran has reported experiencing a chronic cough since his period of active service.  In a June 2007 VA treatment record, the Veteran reported having a cough for 62 years.  The assessment listed chronic cough, but the Veteran was not diagnosed with a disability.  

In addition, the service treatment records do not reveal that the Veteran had a throat disorder or chronic cough during active service.  The May 1946, February 1947, and June 1948 physical examination reports show that the Veteran's respiratory system was clinically evaluated as normal.  The March 1951 report of medical history shows that the Veteran checked yes as to experiencing asthma and shortness of breath (however, there is no evidence of a current diagnosis of asthma in the claims file).  The Veteran checked no as to experiencing any chronic cough.  

In reviewing the medical evidence above, it is clear that the Veteran has reported experiencing a chronic cough for many years.  However, the evidence does not indicate that the Veteran has a diagnosed disability related to his cough.  The Board does note that one VA treatment record reveals a diagnosis of bronchitis.  However, it was determined to be subacute and resolving upon treatment. 

Here, the only evidence attesting to a current disability is the Veteran's own statements.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

In this case, the Veteran is not providing statements related to the diagnosis of a simple disorder.  A throat disorder is not a condition generally capable of lay diagnosis, although its symptoms, such as a cough, may be described by a lay person, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Therefore, the Veteran's statements regarding that he has a current disability do not constitute competent evidence.  Moreover, the VA treatment records show that the Veteran reported experiencing a cough to medical providers, but no diagnosis has been provided.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2011); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Without a disability, service connection cannot be granted. See Degmetich, id; Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Without evidence of a current diagnosis of a throat disorder, a preponderance of the evidence is against the Veteran's claim for service connection for a throat disorder to include chronic cough.  The benefit-of-the-doubt rule does not apply and the claim for service connection for a throat disorder to include chronic cough must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for bladder cancer is reopened; the appeal is granted to this extent only.   

New and material evidence having been received, the claim of entitlement to service connection for a throat disorder to include chronic cough is reopened; the appeal is granted to this extent only.

Service connection for a throat disorder to include chronic cough is denied.



REMAND

Reason for Remand: To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Here, the record shows that the Veteran has not been afforded a VA examination with respect to his claim for service connection for bladder cancer.  VA is required to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicates" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

In this case, the evidence shows that the Veteran has a current disability.  The VA treatment records show that the Veteran has been treated several times for recurrence of bladder cancer.  The Veteran has also provided statements with respect to his chronic symptoms and that he had been treated for recurrences of bladder cancer for decades and that his doctor told him that it must have been in his system for a long time.  

With regard to a disease or injury in service, the Board notes that the service treatment records in this case reflect treatment in service for another genitourinary condition-namely, gonorrhea.  In addition, the Board observes that some studies have suggested that "[a] history of gonorrhea may translate into a twofold increased risk of bladder cancer for men."  See "Gonorrhea Linked to Risk of Bladder Cancer in Men", 2007, MedPage Today, http://www.medpagetoday.com/
HematologyOncology/OtherCancers/4842.  Because there is at least "an indication" that bladder cancer "may be associated" with a disease for which the Veteran was treated in service, the Board concludes that the requirements necessary for affording him a VA medical examination with a medical opinion have been met.  38 C.F.R. § 3.159(c)(4).

In so concluding, the Board notes that a VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of the statutory provision contain different evidentiary standards--"competent evidence," "evidence . . . indicat[ing]"," and "medical evidence").  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's bladder cancer to include any residuals.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's bladder cancer, to include any residuals thereof, had its onset in active service.  

In addition, the examiner should provide an opinion as to whether it is at least as likely that the bladder cancer, to include any residuals thereof, is the result of an injury or disease incurred in service, specifically including gonorrhea, as opposed to its being the result of some other cause or factor.  In rendering the opinion the examiner should review the service treatment records showing that the Veteran was treated in service for gonorrhea and should comment on studies which have suggested that "[a] history of gonorrhea may translate into a twofold increased risk of bladder cancer for men."  See "Gonorrhea Linked to Risk of Bladder Cancer in Men", 2007, MedPage Today, http://www.medpagetoday.com
/HematologyOncology/OtherCancers/4842.  .

In forming the opinions, the examiner is reminded the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


